DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and the species listed below in the reply filed on 12/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The following species were elected by Applicant:
ECM component(s) – Collagen;
Crosslinking/polymerization promoting agent(s) – Riboflavin;
Form of liquid or gel – Liquid;
Initiator – Ultraviolet light
Claims 5 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and 4 recite “wherein the one or more ECM component undergo crosslinking/polymerization… on exposure to an initiator.”
It is unclear from the claim if the implant is actually required to be exposed to an initiator, or if it simply needs to be capable of being exposed to an initiator.  For purposes of examination, either interpretations will be deemed to read on the instant claims.
Claims 1, 3-4 and 7 recite “crosslinking/polymerization.” The use if the “/” renders the claimed indefinite as its unclear if “/” is meant to claim crosslinking and polymerization in the alternative or if both are required.  For purposes of examination, if the art teaches crosslinking or any other type of polymerization, the limitations of the claimed will be deemed to have been met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herekar (US 2008/0139671).
Herekar discloses a corneal augmentation material (reading on corneal implant of instant claim 2) wherein  clear liquid collagen is mixed with a customized, non-toxic water soluble crosslinker having the active ingredient riboflavin in dilutions of around 1:500 to about 50:500 to form a fluid mixture.  This fluid mixture is then applied to ocular tissue and irradiated with ultraviolet energy, in particular with an ultraviolet light which allows the material to polymerize/crosslink into an augmenting stratum that adheres to the treated host substrate [0012] which anticipates claims 1-2, 4, 6-8 and 11.
	Regarding claim 3: Henekar teaches applying a fluid mixture of liquid collagen having therein an unreacted ultraviolet radiation reactive crosslinker to a mold, irradiating said fluid mixture in vitro upon with optical radiation in a sufficient dosage to cause gelation (Henekar – claim 10).  As Henekar teaches a fluid mixture that only gelates after exposure to UV radiation, both the collagen and the crosslinker are considered to be in a liquid form.  
	Heneker anticipates the claimed implant both prior to and after being exposed to an initiator.
Regarding claim 12: Claim 12 recites a property of the claimed invention.  The prior art anticipated the claimed implant, therefore the composition claimed and the composition of the prior art inherently have the same properties absent evidence to the contrary as a composition and its properties are inseparable.

Claim(s) 1-2, 4, 6-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connon (US 2012/0148543).
Connon teaches the use of a plastically-compacted collagen gel as a substrate for the growth if corneal cells (reading on instant claim 2).
Connon teaches the collagen in the compacted collagen gels may be cross-linked before or after compaction in order to improve the mechanical properties of the gels. Preferably, the cross-linking is performed using riboflavin and UV (preferably UVA, most preferably at about 365nm). For example, the cross-linking may be performed by incubating the compacted gel in a riboflavin solution (preferably 0.05-0.2% riboflavin in a 15-25% dextran solution) for 20-40 minutes at room temperature. Any unused riboflavin may then be washed out of the gel, e.g. using PBS. Collagen gels treated in this way are 
Regarding claim 12: Claim 12 recites a property of the claimed invention.  The prior art anticipated the claimed implant, therefore the composition claimed and the composition of the prior art inherently have the same properties absent evidence to the contrary as a composition and its properties are inseparable.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613